                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
                                                                             DOC #:
UNITED STATES DISTRICT COURT                                                 DATE FILED: 7/8/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 1042 II REALTY, INC,                                           :
                                                                :
                                              Plaintiff,        :
                            -against-                           :
                                                                :     21-CV-2761 (VEC)
 OCWEN LOAN SERVICING, LLC,                                     :
                                                                :           ORDER
                                              Defendant. :
 -------------------------------------------------------------- X


VALERIE CAPRONI, United States District Judge:

        WHEREAS on July 8, 2021, the parties called Chambers with a discovery dispute; and

        WHEREAS the parties explained that Plaintiff’s 30(b)(6) witness invoked his Fifth

Amendment privilege against self-incrimination at his deposition;

        IT IS HEREBY ORDERED that upon receipt of the transcript from today’s deposition,

Defendant may file a letter with the Court, no more than three pages in length, indicating

whether Defendant plans to file a motion related to this issue. At that time, the Court will decide

whether to grant leave to file such a motion and if leave is granted, the Court will set a full

briefing schedule. The Court will refrain from deciding the cross Motions for Summary

Judgment until after this issue is resolved.



SO ORDERED.
                                                                    ________________________
                                                                    _________________________
Date: July 8, 2021                                                                CAPRONI
                                                                       VALERIE CAPRON    ON
                                                                                         O NI
      New York, New York                                             United States District Judge
